Citation Nr: 1243973	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs compensation, for the appellant and her two children, for the Veteran's period of incarceration from December 27, 2006, to August 26, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  The appellant claims the as Veteran's spouse, on behalf of herself and her two children.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The appellant seeks an apportionment of the Veteran's compensation benefits, for the appellant and her two children, for the Veteran's period of incarceration from December 27, 2006, to August 26, 2007.

The Virtual VA paperless claims processing contains an October 2008 demand letter regarding a demand for repayment of the Veteran's debt to VA created by the payment to the Veteran of full compensation benefits during periods of incarceration for which he was entitled to receive compensation at no more than a reduced level of 10 percent.

The Board notes that that appellant's prior claim for apportionment received in May 2006 was denied by an RO letter to the appellant on November 3, 2006, on the basis that the Veteran's compensation had not been reduced for a period of incarceration from December 19, 2005, to August 18, 2006.  However, a notice letter sent by the RO to the Veteran dated eight days later, on November 14, 2006, indicates that the Veteran's compensation was being retroactively reduced to the 10 percent rate for the period from February 18, 2006, 61 days after commencement of the incarceration, to August 17, 2006.  This constitutes new and material evidence filed within one year of the appeal period for the appellant's claim for apportionment received in May 2006.  The new and material evidence directly pertains to the basis of the November 2006 denial-the facts are now that the Veteran's VA compensation was reduced to the 10 percent level, effective 61 days after commencement of this period of incarceration.  Accordingly, readjudication of the appellant's claim for apportionment based on receipt of new and material evidence filed on November 14, 2006, within one year of the appeal period of the November 3, 2006, RO denial of the claim is required.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (VA must assess any evidence filed during the relevant appeal period and make a determination as to whether it constitutes new and material evidence relevant to a pending claim).  

That the appellant seeks readjudication of this claim in light of this new and material evidence is evident from a statement received in March 2009, on a VA Form 9, in which she notes that there was an overpayment of compensation created due to "a couple of incarcerations" that has resulted in a loss of much-needed benefits to her and her dependents.  (Emphasis added).  The Board notes that the appellant promptly notified VA of both incarcerations, even if the Veteran did not.

A required readjudication of the appellant's May 2006 claim for apportionment of VA compensation, for the appellant and on behalf her two children, for the Veteran's period of incarceration from February 18, 2006, to August 17, 2006, has been raised by the record by the receipt of new and material evidence received within the one year appeal period after the November 3, 2006, denial of the claim; but the claim has not been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the matter of required readjudication of the claim is referred to the AOJ for appropriate action.  See 38 C.F.R. § 3.156(b).

The matter currently on appeal to the Board, as reflected on the title page of this document, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

38 C.F.R. § 3.665 controls the compensation of incarcerated beneficiaries of VA benefits.  It provides that any person incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not receive compensation in excess of specified amounts.  See 38 C.F.R. § 3.665(a).  If a veteran is rated 20 percent disabled or more, then the veteran will receive compensation payable under 38 U.S.C.A. § 1114(a), or the equivalent of a 10 percent rating.  See 38 C.F.R. § 3.665(d)(1).  If the veteran is rated at less than 20 percent, then the veteran will receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d)(2).  

In this case, the Veteran was rated as 70 percent disabled during the period of incarceration at issue.

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  In determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.

When a veteran is incarcerated for a period in excess of 60 days for conviction of a felony, his compensation must be reduced, "for the period beginning on the sixty-first day of such incarceration."  38 U.S.C.A. § 5313(a)(1); see also 38 C.F.R. § 3.665(a).  VA is required to inform the person whose benefits are subject to this reduction "of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration."  38 C.F.R. § 3.665(a).  The term "release from incarceration" includes participation in a work release or halfway house program, parole, and completion of sentence.  38 C.F.R. § 3.665(b).

The appellant was provided information and the appropriate forms with respect to a prior claim for an apportionment for the Veteran's period of incarceration from December 19, 2006, to August 18, 2006.  It is noteworthy that in response to the May 2006 notice provided to her by the RO she promptly provided to the RO, only eight days later, a statement of the family's dependents, income and net worth.
  
However, for a second period of incarceration of the Veteran from December 27, 2006, to August 26, 2007, with respect to which the appellant submitted a claim for apportionment in February 2007, the appellant was never provided the appropriate notice or forms.  Rather, she was informed in February 2008, over a year after her claim was submitted in February 2007, that she could not be awarded an apportionment for this latter period of incarceration because as of the date of the RO's February 2008 decision the Veteran had already been released from incarceration.  

The RO should provide the appellant and the Veteran all required notice with respect to this second claim for an apportionment, based on the separate and later period of incarceration, from December 27, 2006, to August 26, 2007, for which the Veteran's VA compensation was in fact reduced to the 10 percent level effective from February 25, 2007, 61 days after the second period of his incarceration, to August 26, 2007.  See 38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  Depending on the facts of this case, the appellant and her two dependent children may be entitled to an apportionment of some or all of the balance of the Veteran's compensation for this period.  Id.

Also, an apportionment claim is a "simultaneously contested claim" and is subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102.  The record does not indicate that the Veteran was informed of the content of the appellant's substantive appeal, as is required by regulation.  See 38 C.F.R. § 19.102. 

Accordingly, the case is REMANDED for the following action:

1. To ensure that all contested claims procedures have been followed, the Veteran should be provided with notice of the content of the appellant's March 2009 Substantive Appeal.  The Veteran and his representative should be provided the appropriate period of time to respond thereto.

2. The appellant and the Veteran should be provided notice as to what is required to substantiate a claim for an apportionment for a spouse and children during a period of the Veteran's incarceration, and the respective roles of VA, the appellant, and the Veteran, in providing and obtaining evidence relevant to the claim. 

3. The Veteran should be provided notice as to the rights of his spouse and children to an apportionment of his compensation benefits during the period for which he was incarcerated and his VA compensation benefits payable to him were reduced to the 10 percent level from February 18, 2007, 61 days after commencement of the incarceration, to August 26, 2007.
 
4. The appellant should be specifically advised that whether such an apportionment to a spouse and dependents during a period of incarceration is warranted is made on the basis of individual need, and that in determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs of the apportionee claimants.

5. The RO should send the appellant, with a cover letter, VA Financial Status Report forms, and the appellant should be instructed to complete these forms in full and to return them to the RO. The appellant should be afforded a reasonable amount of time to return the completed forms, but should be advised that failure to complete and to return the forms in a timely fashion may result in an adverse determination.

6. After the RO completes this development, as well as any other development it deems appropriate, it should readjudicate the appellant's claim on the basis of all the evidence of record.

7. The appellant and the Veteran should be furnished with supplemental statements of the case if appropriate.  

All contested claims procedures should be addressed.  

Thereafter, the case is to be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



